DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority under Provisional US Application 62/789,008 is acknowledged.

Response to Arguments
Applicant’s arguments, see Pgs. 10-11, filed 05/18/2022, with respect to the 35 USC 101 rejection of claims 1-6 and 8-20 have been fully considered and are persuasive.  
The cancellation of claim 14 is hereby acknowledged.
The amendments to independent claims 1, 8, and 19 include limitations directed towards “[causing] the one or more processors to control a movement of the subject vehicle, the movement being in accordance with a movement plan based on the future predictions”. These amendments are sufficient to overcome the 35 USC 101 rejection of record, as was discussed during the 05/18/2022 interview, as the direct step of control of the vehicle incorporates the abstract idea of making predictions into a practical application.
Accordingly, the 35 USC 101 rejection of claims 1-6 has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 19 include limitations directed towards a determination, based at least in part on the provisional prediction and the sensor data associated with the provisional prediction, one or more of that a sensor of the subject vehicle is malfunctioning and that the sensor data associated with the provisional prediction is unreliable. The independent claims include a third option of a determination that the provisional prediction logic is unreliable. The independent claims are further directed toward determining an alignment score that represents a degree of agreement between analyzing the provisional prediction in relation to the subsequent prediction, and an inaccuracy threshold associated with such an alignment score. The Examiner notes that the provisional and subsequent predictions are related to operating the subject vehicle along a path. However, as discussed previously in the Non-Final Rejection dated 03/18/2022, none of the prior art, individually or in combination, teach, in combination with the other claimed elements, at least the above-recited limitations. A supplemental search proved unfruitful, yielding no results directed towards these limitations in combination with the other claimed elements. Accordingly, independent claims 1, 8, and 19 are considered to be allowable under 35 USC 103. Dependent claims 2-6, 9-13, 15-18, and 20 inherit the limitations of their respective independent claims. Accordingly, dependent claims 2-6, 9-13, 15-18, and 20 are considered to be allowable due to inheriting the limitations of allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662           


/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662